74 F.3d 1232NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
John Grady MORRIS, Petitioner-Appellant,v.UNITED STATES PAROLE COMMISSION;  John T. Hadden, Warden,Federal Correctional Institution, Butner, NorthCarolina, Respondents-Appellees.
No. 95-7356.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 14, 1995.Decided Jan. 17, 1996.

John Grady Morris, Appellant Pro Se.  Janice McKenzie Cole, United States Attorney, Raleigh, North Carolina, for Appellees.
Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 28 U.S.C. Sec. 2241 (1988) petition.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Morris v. United States Parole Comm'n, No. CA-95-313-5-HC-F (E.D.N.C. July 31, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED